 Case 19-22715-CMB           Doc 199    Filed 08/28/19 Entered 08/28/19 18:04:22     Desc Main
                                       Document      Page 1 of 2

                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                          Case No. 19-22715-CMB

 5171 Campbells Land Co., Inc.,


                          Debtor.                Chapter 11




                                                 Related to Dkt. No. 198

ORDER GRANTING EXPEDITED JOINT MOTION OF DEBTOR, STORE CAPITAL
ACQUISITIONS, LLC, and STORE MASTER FUNDING XIII, LLLC. FOR AN ORDER
     PURSUANT TO 11 U.S.C. §§ 105(a) and 363, BANKRUPTCY RULE 9019
                      AUTHORIZING SETTLEMENT

          The Court, having reviewed and considered Expedited Joint Motion for an Order, pursuant
to Rule 9019 of the Federal Rules of Bankruptcy Procedure, for approval of the Settlement
Agreement as more fully set forth in the Motion; and Debtor having appeared by and through its
counsel, Robert O. Lampl Law Office, and all other appearances having been noted on the record;
the Court having stated its findings of fact and conclusions of law on the record at the hearing on
the Motion, which findings of fact and conclusions of law are incorporated herein by this reference
in accordance with Federal Rule of Civil Procedure 52, as made applicable by Bankruptcy Rule
9014; and it appearing that the relief requested is warranted on the grounds, among others, that
the Settlement Agreement: (a) was negotiated in good faith and is fair and equitable, (b)
contemplates an immediate resolution of all disputes between the Parties on terms favorable to
the Debtor and its estate; (c) avoids litigation which could prove to be protracted and expensive;
and (d) is in the best interests of the Debtor, the estate and creditors because it resolves issues
between the Parties without the incurrence of additional expense and provides the Debtor with the
means to effectuate sales of its property; after due deliberation and sufficient cause appearing
therefor, it is hereby:
ORDERED that the Motion is GRANTED; and
IT IS FURTHER ORDERED that:
 Case 19-22715-CMB        Doc 199    Filed 08/28/19 Entered 08/28/19 18:04:22         Desc Main
                                    Document      Page 2 of 2
   1. The Settlement Agreement is approved;
   2. The Debtor is authorized to take all actions contemplated by the Settlement Agreement,
subject in all respects to the applicable conditions precedent provided for in the Settlement
Agreement;
   3. This Court shall, and hereby does, retain jurisdiction with respect to all matters arising
from or related to the implementation and interpretation of this Order.
